Citation Nr: 0525450	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  96-04 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether a timely appeal was filed prior to November 2002 
that denied entitlement to service connection for thoracic 
injury with local atrophy of the spinal cord; fracture of 
T12-L1, dorsal kyphosis, cervical compensatory lordosis, 
degenerative lordosis, degenerative changes cervical spine, 
fusion of L5-C6 and C7, left leg sciatica and neurogenic 
bladder.

2.  Entitlement to service connection for physical disability 
of the thoracic and lumbar spine to include thoracic injury 
with local atrophy of the spinal cord; fracture of T12-L1, 
dorsal kyphosis, cervical compensatory lordosis, degenerative 
lordosis, degenerative changes cervical spine, fusion of L5-
C6 and C7, left leg sciatica and neurogenic bladder.

3.  Entitlement to an evaluation in excess of 40 percent 
disabling for chronic lumbosacral strain.





REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from December 1974 to 
August 1975.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of June 1995 from the Phoenix, Arizona 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The RO granted a 40 percent evaluation for chronic 
lumbosacral strain.

The veteran provided oral testimony before a Hearing Officer 
at the RO in March 2001, a transcript of which has been 
associated with the claims file.

In August 1997, the Board remanded this matter for due 
process purposes and for additional development.  While the 
matter was in remand status, the veteran filed a notice of 
disagreement with RO determinations dated in April 2002 and 
November 2002 concerning entitlement to service connection 
for spinal disabilities other than the lumbosacral strain for 
which service connection is currently in effect.  A statement 
of the case had not been issued by the RO with respect to 
these denials prior to the appeal's return to the Board for 
further appellate review.  The Board remanded this matter a 
second time in April 2003 to allow the RO to issue a 
statement of the case, and held the increased rating issue in 
abeyance to address these intertwined issues.

In July 2004 the RO issued a statement of the case regarding 
the issues of entitlement to service connection for spinal 
disabilities other than the lumbosacral strain for which 
service connection is currently in effect.  The veteran filed 
a timely substantive appeal of these issues in September 
2004.  The appeal is now returned to the Board for further 
consideration, including the issues perfected on appeal in 
September 2004. 

The issue of entitlement to an increased rating for 
lumbosacral strain, to include consideration of neurological 
manifestations, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a November 1998 rating, the RO denied entitlement to 
service connection for thoracic injury with local atrophy of 
the spinal cord; fracture of T12-L1, dorsal kyphosis, 
cervical compensatory lordosis, degenerative lordosis, 
degenerative changes cervical spine, fusion of L5-C6 and C7, 
left leg sciatica and neurogenic bladder.  Notice of this 
decision was sent in November 1998. 

2.  Although the veteran did not file a notice of 
disagreement with this decision, the RO sent him a 
supplemental statement of the case (SSOC) dated in July 1999, 
that accepted on appeal the issue of entitlement to service 
connection for thoracic injury with local atrophy of the 
spinal cord; fracture of T12-L1, dorsal kyphosis, cervical 
compensatory lordosis, degenerative lordosis, degenerative 
changes cervical spine, fusion of L5-C6 and C7, left leg 
sciatica and neurogenic bladder.  This SSOC informed the 
veteran that a response at this time was optional and that if 
no additional information was received, the case would be 
forwarded to the Board for review of the issues on appeal.

3.  Based on the RO's erroneous acceptance of the issue of 
entitlement to service connection for thoracic injury with 
local atrophy of the spinal cord; fracture of T12-L1, dorsal 
kyphosis, cervical compensatory lordosis, degenerative 
lordosis, degenerative changes cervical spine, fusion of L5-
C6 and C7, left leg sciatica and neurogenic bladder, and the 
veteran's reliance on this erroneous acceptance, the Board 
assumes jurisdiction of this matter.

4.  The medical evidence of record is in equipoise showing 
that the veteran's thoracic injury with local atrophy of the 
spinal cord; fracture of T12-L1, dorsal kyphosis, was 
aggravated by service and resulted in cervical compensatory 
lordosis, degenerative lordosis, degenerative changes 
cervical spine, fusion of L5-C6 and C7.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the appellant's favor, the Board 
has jurisdiction of the November 1998 rating decision that 
denied service connection for thoracic injury with local 
atrophy of the spinal cord; fracture of T12-L1, dorsal 
kyphosis, cervical compensatory lordosis, degenerative 
lordosis, degenerative changes cervical spine, fusion of L5-
C6 and C7, left leg sciatica and neurogenic bladder.  38 
U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.302 (2004), Bailey v. West, 160 F.3d 1360, 1365 
(Fed. Cir. 1998).

2.  Service connection for thoracic injury with local atrophy 
of the spinal cord; fracture of T12-L1, dorsal kyphosis, 
cervical compensatory lordosis, degenerative lordosis, 
degenerative changes cervical spine, fusion of L5-C6 and C7, 
is warranted, based on aggravation. 38 U.S.C.A. §§ 1110, 
1131, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.306 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual Background 

The veteran's DD-214 reflects active service from December 
1974 to August 1975, but does not reflect any service 
overseas.  

A March 1974 orthopedic evaluation that predated service 
reflected that the veteran was seen relative to an injury 
sustained in October 1969, when the veteran had compression 
fractures of D-6 and D-8.  He had some motor weakness 
following this, which gradually improved, though he had to 
wear a brace.  On examination he had a dorsal kyphos and 
compensatory lumbar lordosis as a result of the compression 
fractures.  He was noted to not have spasm, but did have 
considerable limitation of left lateral bend of about 40 
degrees.  His tenderness was mainly at the lumbosacral joint 
rather than the old fractures.  He had no reflex change or 
sensory loss but did have weakness of EHL bilaterally.  He 
had tenderness to percussion and palpation at the lumbosacral 
joint without any sciatic notch or nerve coarse tenderness.  
The physician opined that he would likely be relegated to 
sedentary work and that his condition was permanent and 
should not improve.  

The service medical records showed that the veteran denied 
any broken bones, bone, joint or other deformity, arthritis 
or recurrent back pain in the December 1974 entrance 
examination's report of medical history.  The December 1974 
entrance examination showed a normal spine and 
musculoskeletal examination.  In April 1975, he was seen for 
complaints of minimal low back pain, with the examination 
within normal limits.  He gave a history of fracture of the 
T-12/L-1 five years earlier, existing prior to entrance in 
service (EPTE).  He did not mention this injury on entrance 
exam.  A May 1975 record indicated that X-rays showed old 
compression fracture and plans were made for low back 
exercises and suggestions were made for him to switch his 
duties as a mechanic.  

A July 1975 Medical Board report revealed a long history of 
low back pain, in which he admitted he was in a serious car 
accident when at the age of 19 he was a passenger in a car 
that rolled off a cliff.  He indicated that he sustained 
anterior wedge compression fractures of his T-12 and L-1 
vertebral bodies, and stated that he was "paralyzed" for 
one month following the accident.  He indicated that he wore 
a back brace for 3 months after the accident and since the 
injury, had persistent discomfort in his back with any 
prolonged standing or strenuous activities.  Since he entered 
the service, he reported such discomfort in his back during 
such activities.  He had been treated with modified duty and 
back exercise without help.  X-rays of the lumbar spine 
showed old healed 10 percent wedge compression fractures of 
T-12 and L-1 without posterior element involvement.  He was 
determined to be unfit for full duty by reason of a 
disability involving the thoracic and lumbar spine.  This was 
clearly existent and symptomatic prior to service.  A review 
of the veteran's AFEES physical revealed that he did not 
report low back pain prior to service, and did not meet the 
minimum requirements for enlistment or induction, and he was 
unfit for further duty by reason of physical disability.  
This disability was deemed to neither have been incurred nor 
aggravated by service.  The diagnosis in the July 1975 
Medical Board report was chronic lumbosacral strain, 
secondary to old, healed, wedge compression fractures of T-12 
and L-1, not responsive to treatment, EPTE, NSA, DC.  

Post service records include a February 1976 X-ray of the 
lumbosacral spine that failed to show any evidence of bone or 
joint disease, with normal intervertebral spaces and negative 
sacroiliacs.  

The report of a February 1976 VA examination revealed a 
history of the veteran having suffered a chronic lumbosacral 
sprain during training, although his record of service was 
noted to be from 1974 to 1975.  Forward flexion of the back 
was two inches from the toes without pain and heel toe gait 
was done without difficulty.  Flexion of the legs went beyond 
90 degrees easily.  On squatting, he could take steps, but 
appeared generally weaker, not a condition expected from an 
individual of his young age.  He had a tendency to tremor in 
his hands, the cause of which was not accounted for, but not 
viewed as related to the back problem.  The impression was 
chronic lumbosacral strain in 1969 with only minimal 
impairment of function and tremor of the hands of unknown 
cause.  

In a March 1976 rating decision, the RO granted service 
connection for chronic lumbosacral sprain with minimal 
impairment of function.  The rating noted the findings of the 
service medical records involving treatment for back pain in 
the service and the history of the pre-service back injury of 
an L3 fracture.  The rating pointed out that the entrance 
examination had been negative and the first treatment for 
symptoms was in service.  The rating assigned was 0 percent.  
A subsequent rating in February 1981 granted a 10 percent 
rating for the low back strain.  

In October 1983 the veteran underwent an anterior cervical 
fusion and osteophyte removal from C5-6 and C6-7.  He gave a 
history of being a Vietnam veteran with a 2-year history of 
right-sided neck pain radiating down the right arm.  He gave 
a medical history of status post fracture of L3-4, secondary 
to an M-16 rifle bullet delivered in the 1970's during the 
Vietnam War.  Cervical myelogram from October 1983 showed a 
defect in the right C5-6 and C6-7 foraminal distribution and 
a September 1983 X-ray showed mild degenerative joint 
disease.  

An April 1984 letter from the veteran's physician gives a 
history of the veteran having served in Vietnam, and having 
sustained a back injury while there in 1974.  He was noted to 
have had a 2-year history of neck pain with cervical spine 
surgery in October 1983.  The physician speculated that it 
was possible that the veteran's neck may have been injured as 
well as his back in 1974.

An April 1985 letter from a physician gave a history of low 
back injury secondary to having been struck with the butt of 
an M-16.  The physician noted spasm, increased limitation of 
motion and diminished intervertebral disc space.  This 
physician also noted that he or she treated the veteran in 
1969 when he sustained a compression fracture in the mid and 
upper dorsal level.  These were mainly at D-6, but also 
included D-7 and D-8 to a lesser degree.  The physician 
opined that it was within the realm of medical probability 
that the cervical spine fusion surgery conducted in 1983 was 
a direct result of the 1969 compression fractures in the 
dorsal spine.  This was because the compression fractures 
threw the veteran into some dorsal kyphos of a permanent 
degree and this would throw the cervical spine into more 
lordosis, which would tend to cause the disc herniations and 
spur formations that the operating doctor found at the time 
of surgery.  Consequently this doctor opined that the 
veteran's neck and right arm impairment was a result of a 
1969 injury with compression fractures in the mid dorsal and 
upper dorsal area which was aggravated by the service injury 
in 1974.  

The report of a June 1985 VA examination noted complaints of 
progressively worsening back pain, with leg pain developing 
on prolonged standing or sitting.  A history of neck pain, 
with arm involvement was also noted, much improved since the 
surgery.  He was noted to have moderate limitation of lumbar 
spine motion, with normal reflexes and no loss of sensation 
to pinprick.  The diagnoses were chronic lumbosacral strain 
and postop fusion cervical vertebra.  

In an August 1985 rating decision, the RO granted a 20 
percent evaluation for the veteran's service connected lumbar 
strain.

VA treatment records from the early 1990's reflect treatment 
for the veteran's cervical, lumbar and thoracic spine 
conditions.  A July 1991 record evaluated complaints of mid 
thoracic and low back pain said to have existed since 
service, with complaints of chronic achiness and stiffness.  
In November 1991 the veteran was assessed with DJD lumbar 
muscle spasm.  An October 1992 MRI yielded an impression of 
thoracic cord atrophy and evidence of old trauma.  A December 
1992 treatment record again noted a history of the veteran 
having been hit in the back by an M-16 in Vietnam and 
complaints of some left lower extremity numbness.  

VA hospital records from March 1994 reflect that the veteran 
was seen for evaluation of low back pain, low back and leg 
spasms and intermittent difficulty voiding.  A history of the 
motor vehicle accident resulting in a T5-6 fracture was 
given, and the veteran indicated that it paralyzed him 
temporarily from the nipple line down.  He indicated that he 
only treated with bed rest and was walking with assistance 
two months post injury.  After four months post injury he was 
said to be back to normal sensory and strength.  He indicated 
he joined the Marines in 1972 and while in Vietnam in 1973 
was hit in the back by a rifle butt, which resulted in severe 
pain.  He indicated that he was assessed with lumbar strain.  
His back pain was said to persist and included a left leg 
limp, and progressively worsened to being unable to lift 
anything.  A history of cervical fusion was also given.  A 
history of a lifting injury one year prior to this report was 
given and was said to have resulted in the following problems 
worsening or increasing in frequency in the past five months:  
low and mid back pain radiating down the left outer thigh 
into the toes, numbness of the bottom of his left foot, plus 
urinary hesitancy with back pain.  He also described spasms 
of his back requiring him to lie on his back.  Physical 
examination showed normal range of motion in all extremities 
and normal sensation everywhere except difficulty telling 
pinprick on his left leg from the knee to the toes.  While in 
the hospital during March 1994, the veteran was evaluated by 
urology who diagnosed and unstable bladder.  Orthopedics 
reviewed the diagnostic films taken during the veteran's 
hospital stay and returned with an impression that the 
veteran had no neural impairment to explain his low back pain 
and leg pain.  

MRI reports from the March 1994 hospital stay were noted to 
show status post C5 through C7 anterior vertebral body fusion 
with mild to moderate central canal stenosis at those levels, 
no changes in T6 vertebral body compression fracture with 
associated focal cord atrophy.  Lumbar spine demonstrated 
mild degenerative disc disease at L5-S1 and mild facet 
degeneration.  There were degenerative changes at L4-5 and 
L5-S1.  

The report of a December 1994 VA general medical examination 
revealed a history of the veteran having injured his back in 
a number of different accidents, including what was described 
as a helicopter accident while in the service.  He had 
received a blow to his back and sustained a fractured 
cervical vertebra.  Over the years, he had continued back 
pain mostly in the thoracic area.  He also developed cervical 
pain as well and was noted to have had a cervical laminectomy 
done.  He continued to have pain radiating into both lower 
extremities and apparently developed radicular symptoms and 
noted difficulty voiding as well as pain radiating into both 
lower extremities and additionally had a left foot drop.  
Other than the spinal complaints, and associated neurological 
deficits, he claimed to be in good health.  Physical 
examination revealed normal strength and motion of all four 
extremities, with some left shoulder discomfort.  He was 
unable to heel or toe walk, wore a back brace and foot drop 
brace on the left leg.  He was noted to have significant 
restrictions of range of motion of the lumbar spine, with 
flexion shown to only be 20 degrees and extension shown to be 
0 degrees, well within the severe range, with the remainder 
ranges of motion moderately to severely restricted.   The 
rest of the examination dealt with his ability to self-care, 
which he was noted to be able to do.  The impression was 
residuals of multiple injuries of spine with postoperative 
with radiculopathy.  

The report of a December 1994 VA neurological examination 
revealed a history given of three thoracic compression 
fractures around 1969 and lumbar compression fractures in 
1973.  On examination he was noted to walk with a cane and 
constantly grunted and groaned with the slightest movement as 
if he were in considerable pain from the back.  Examination 
of cranial nerves and upper extremities were essentially 
intact.  Lower extremity tests revealed at least 3+ knee and 
ankle jerks, symmetrical bilaterally.  There was no 
Babinski's.  He reported decreased sensation including 
vibration and pinprick in the left leg compared to the right.  
On direct testing of the tibialis anterior on the left leg 
where he wore an AFO, there was clear-cut giveaway weakness, 
and the examiner could not stop him from doing this, so it 
was not possible to fully evaluate his strength.  When 
attempting to heel toe walk, he only raised up on his toes 
and complained of pain.  Straight leg raising was negative.  
The impression was history of compression fracture.  The 
examiner commented that the examination was confounded by 
poor cooperation, likely due to pain or other motivations so 
it was difficult to tell.  The examiner opined that the 
findings were inconsistent with the level of impairment he 
was portraying.  Since he had some recent tests at a spinal 
cord rehabilitation program, the records of which were not 
available for review, the examiner noted that he would await 
receipt of these records for review and write an addendum 
based on these records.  

In a June 1995 rating decision, the RO granted a 40 percent 
rating for the lumbosacral strain effective from the date of 
claim.

VA treatment records from 1995 to 1997 reflect treatment for 
complaints that include paraplegia, chronic pain and 
fibromyositis.  He was also followed for treatment of urinary 
retention in October 1995, which was diagnosed as neurogenic 
bladder in November 1996 and was said to also have a 
neurogenic bowel in an undated record, which noted him to be 
walking well with a cane.

A June 1997 report from the veteran's private 
neuroradiologist indicated that this physician reviewed the 
veteran's service medical records and post service records 
prior to making this report.  The neuroradiologist commented 
that the records showed the veteran to have sustained a 
serious spinal (thoracic and lumbar) injury in an automobile 
accident at age 19.  It was also clear that the injury 
involved the dorsal spine from D6 through D12 and lumbar 
spine L1.  The neuroradiologist opined that the veteran 
should be service connected for thoracic and lumbar spine 
injuries, noting the findings from the July 1975 medical 
board report declaring him unfit for duty due to disability 
of the lumbar and thoracic spine and noted that service 
connection for lumbar spine strain had been established as an 
aggravation of thoracic and lumbar spine fractures by the RO.  
The neuroradiologist further noted that an April 1985 opinion 
from an orthopedic surgeon stated that it was within the 
realm of probability that the cervical spine surgery done in 
1983 was a direct result of the 1969 compression fracture to 
the dorsal spine, because the fractures would necessarily 
throw the cervical spine into a more lordosis which would 
tend to cause disc herniations and spur formations.  

The June 1997 neuroradiologist report discussed the logical 
progression of the veteran's disease.  First he was noted to 
have sustained a severe injury to his thoracic and lumbar 
spine.  This injury with a superimposed lumbar sprain on the 
preservice injury in service was the basis for his discharge 
from service in 1975.  The lumbar spine injury prior to 
discharge has been determined by the VA to be service 
connected due to aggravation of a pre existing condition.  
The service connected condition (based on aggravation) 
demonstrated the following hastened natural history sequela:  
increased dorsal spine kyphosis; increased cervical 
compensatory lordosis; increased cervical spine degenerative 
changes with osteophyte formation and disk rupture; increased 
cervical spine radicular symptoms, which required cervical 
fusion from C5 through C7 level; furthermore long track 
finding of the left leg sciatica and numbness were at least 
as likely the more advanced sequela of this clinically 
degenerating spine and neurogenic bladder was also at least 
as likely as not hastened the natural history sequela of this 
chronically degenerating cervical spine which may have spinal 
stenosis and cord compression.  The neuroradiologist noted 
that the veteran did not have any intercurrent injuries to 
explain the above history of progression.  He stated that the 
veteran's spectrum of neurological injuries all originated 
with his preexisting injury to his thoracic and lumbar spine 
and noted that the VA found lumbar strain to be a secondary 
disability due to aggravation.  Thus the veteran should be 
rated based on the full spectrum changes which were all 
initially aggravated by his service period.    

In January 1998 the veteran underwent a comprehensive spinal 
cord injury examination.  The history of injury, surgical 
intervention and progression of symptoms was given.  He was 
also noted to have lifted something in 1993 and had low back 
pain and subsequent difficulty urinating, with a diagnosis of 
neurogenic bladder given.  He also had lower extremity 
weakness and numbness in bilateral feet plantar aspects.  His 
current complaints included chronic low back pain, neck pain, 
and bilateral lower extremity spasticity.  Following 
evaluation of the orthopedic, neurological and urinary tract, 
the impression was post surgical changes including cervical 
fusion and marginal spinal stenosis with no cord compression.  
Nerve conduction study revealed median neuropathy on both 
wrists, borderline on the right, moderate on the left.  

In February 1998 the veteran underwent a VA examination which 
included a detailed claims file review and physical 
examination.  Again the presurgery history of compression 
fractures of T12 to L1 was given, with no symptoms from these 
when he entered service.  He gave a history of being 
accidentally hit in the back with a rifle butt while boarding 
a helicopter in service, with back pain that went down both 
legs.  He indicated that he continued having problems and got 
a medical discharge secondary to this.  His problems have 
slowly progressed and now complained of bladder problems.  
Other symptoms were pain and weakness, loss of energy and 
tiredness.  He also described some spasms in the legs and 
back and numbness in the left foot when he awakened.  The 
examiner reviewed the veteran's claims file and noted that 
among the records there was a lengthy dictation from a 
neuroradiologist which was helpful, but not in a clinical 
aspect as the neuroradiologist was not a clinician and does 
not examine the patient.  Objective examination revealed the 
veteran to be sitting in a wheelchair.  Cranial nerves were 
intact.  Motor examination revealed classic ratchety giveaway 
weakness in the bilateral hip flexors, knee flexors and 
extensors with a positive Hoover's sign bilaterally.  Tone 
was normal in all extremities and he had good bulk of all 
muscle groups with no atrophy.  He did have pain on straight 
leg raise past 90 degrees.  Deep tendon reflexes were 2+ and 
equal in the upper extremities but he continued with 
hyperreflexia in the lower extremities of 3+ patellar and 
ankle jerks in both legs.  There was no crossed adductor 
reflex noted.  The right toe was upgoing and left toe was 
downgoing.  He had eight beats of clonus in the right ankle 
and three in the left ankle.  There was negative Hoffman's 
sign.  Sensory touch was normal on light touch, vibration, 
proprioception and pinprick all over the legs.  When asked to 
rise from his wheelchair the veteran had a very exaggerated 
wobbly appearance and very bizarre gait that could not be 
explained from this examination.  He appeared to shake all 
over a lot while walking, but was able to walk.  He could toe 
walk and probably could heel walk if he put forth more 
effort.  He could tandem walk.  Romberg was absent and there 
was no palpable back spasm.  

The impression from the February 1998 VA examination was that 
the veteran had a very complicated history, but who did carry 
a diagnosis of compression fractures from T12 to L1 for which 
he was said to be service connected.  The history of the 
evolution of his problems was the fact that he was totally 
asymptomatic from the 1969 motor vehicle accident and became 
symptomatic in the service after he was apparently struck by 
a rifle butt and since then has progressed with symptoms.  
The examiner opined that it was unclear whether the veteran 
truly had a neurogenic bladder as he was not shown to be self 
catheterizing and though he carried diagnosis of neurogenic 
bladder in the claims file, it was not clear whether this was 
from a urologist.  The veteran was noted to have impressive 
hyperreflexia with an upgoing toe on his right foot that 
could well be secondary to old spinal injury.  Yet he had 
classic giveaway weakness in all muscle groups tested, making 
it impossible to get a true assessment of the degree of 
weakness, if any.  There was no true evidence of sciatic 
neuropathy in this veteran.  He did have a minor positive 
straight leg raise, bilaterally, but not enough to make a 
diagnosis.  He reported spasms, but there was no objective 
evidence of such.  The neurological findings and spinal cord 
involvement that were seen were hyperreflexia that he had in 
his legs and upgoing toe on the right.  This was chronic and 
old and appeared to not have progressed, although it was 
noted that the neurologist who examined him in 1994 did not 
report an upgoing toe.  The examiner noted that she could not 
completely evaluate the veteran without looking at MRI's and 
other records from the San Diego Spinal Cord Center.  It was 
later noted that the examiner was unable to obtain these 
records and a final assessment could not be made. 

The report of an August 1998 VA examination consisted of a 
records review to include review of the formerly unavailable 
records from the San Diego Spinal Cord Center.  Following 
review of these records a final impression was given of the 
veteran's condition.  He had a history of a thoracic injury 
with local atrophy of the spinal cord and on clinical 
examination, his hyper reflexes and possibly the upgoing toe 
and mild bladder instability may be secondary to that.  The 
previous examiner did not feel the veteran had evidence of 
sciatica.  He does however have a history of chronic low back 
pain and a questionable to mild weakness in the lower 
extremities.  Because of his pain, he apparently was not able 
to fully be cooperative with the muscle testing.  This has 
been noted on prior ratings examinations as well.  An MRI was 
ordered and in September 1998 the results showed degenerative 
disease L5-S1, with no evidence of spinal canal stenosis, a 
neural foraminal stenosis.  

VA treatment records from 1998 to 2000 reflect treatment for 
chronic pain, paraparesis and neurogenic bladder.  A December 
1999 record showed increased pain and stiffness from weather.  
He was noted to be using a catheter and having problems 
removing it due to spasms.  A January 2000 record showed 
spasms in the legs.  A February 2000 record indicated that he 
had problems voiding when he was in pain and diagnosed 
neurogenic bladder, chronic pain, and paraparesis.  

A February 2000 report from a private neurologist stated that 
he treated the veteran for pain management, with a history of 
preservice and service injury given.  The veteran was noted 
to have a very mild myelopathy after his service injury.  He 
was noted to have brisk reflexes at the knees, 2+ at the 
ankles, mute plantar responses and give away weakness at 
dorsiflexion.  Straight leg raising was negative.  He had 
diffuse tenderness to palpation of the thoracic spine and 
mildly decreased range of motion of the neck.  He was noted 
to have intact cranial nerves and normal upper extremity 
strength.  He was placed on OxyContin for chronic severe 
pain.  Thoracic X-rays showed old anterior wedging at L1, 
narrowing of the L5-S1 disc space.  CT of the lumbar spine 
showed vacuum disc phenomena at L5-S1 with no compression of 
the neural structures seen.  He was noted to be treated at 
the VA for bladder problems.  The physician suspected that 
the "neurogenic bladder" was a combination of previous 
spinal cord injury and/or pain medications used for chronic 
pain syndrome.  

An April 2000 VA treatment record reflects that the veteran 
was now essentially wheelchair bound.  Records from November 
and December 2000 reflect problems with spasms and diagnoses 
of paraparesis, chronic pain, neurogenic bladder and bowel, 
spasms and depression.

The veteran testified at a March 2001 hearing that he 
fractured his thoracic vertebrae in an October 1969 motor 
vehicle accident.  He denied any neurological damage and 
indicated that it healed completely.  Subsequently he entered 
the Marine Corps and had no physical problems at boot camp.  
He indicated that prior to being deployed overseas, he was 
accidentally hit from behind by a rifle butt while entering a 
helicopter.  He described the area where he was hit was in 
the lumbar region and that afterwards he had burning pain 
through both legs.  He indicated that he was in Vietnam when 
this injury took place and he was flown back to Camp 
Pendleton for treatment.  He testified that he had bladder 
problems and was unable to fully void, needing to catheterize 
to fully empty.  He testified that he was able to walk using 
a cane or walker, but when his back became aggravated he 
needed to use a wheelchair.  He testified as to having spasms 
in his lower extremities and indicated that they began five 
years ago.  He testified that moving around too much 
aggravates the spasms.  He testified that he was able to do 
some small gardening for short periods of time, by sitting on 
the ground and acknowledged that this tended to strain his 
lumbar spine after 20 minutes.  

The report of an April 2001 VA orthopedic examination again 
related the history of a low back injury in the service when 
he was hit by a rifle butt with pain worsening a few years 
later after he got out of the service.  He also gave a 
history of prior injury from a motor vehicle accident in 1969 
when he fractured his thoracic spine.  He denied any symptoms 
from this accident and that the thoracic spine did not bother 
him until 1976 after his low back injury in service.  He 
stated that his neck began bothering him in 1983 without 
known injury although other medical records suggested a neck 
injury in this motor vehicle accident.  He stated that he was 
unaware of any injury to his neck.  He now had numbness in 
his left hand in its entirety and did not know the cause.  A 
history of neck surgery in 1983 was given.  With respect to 
the low back, he stated it was about the same now as back in 
October 2000.  He stated that he could walk no more than 10 
or 20 feet maximum with a walker and was noted to be in a 
wheelchair.  

Physical examination revealed him to have considerable tremor 
in his left leg.  He preferred not to stand, even hanging on 
the table because the shaking in his leg would make him fall.  
Thoracic and lumbar motion thus could not be obtained.  In 
the wheelchair he complained of pain on midline percussion 
throughout the entirety of the thoracic and lumbar spine 
regions.  There was tenderness to palpation right and left 
paravertebral musculature in the lower half thoracic spine 
plus lumbar spine and no muscle spasm.  The examiner noted 
that another examiner regarding the cervical spine would do 
additional examination.  With respect to the lower back the 
diagnosis was DDD L5-S1.  Unable to state functional 
impairment due to inability to measure ranges of motion plus 
the question of whether there was psychophysiologic overlay 
as stated in an earlier report.  

As far as thoracic spine was concerned the area as far as 
symptomatology was related to the motor vehicle accident and 
fracture of 1969.  The examiner did not see any connection 
between the fracture and the service connected lumbosacral 
spine condition.  As far as cervical spine etiology, this 
examiner would defer to the other examiner, but noted that 
with initial symptoms occurring in 1983 after service and 
with another doctor having alluded to it being caused by the 
1969 accident, this examiner could really see no relationship 
between the cervical spine condition and the lumbosacral 
spine condition.  The examiner indicated that X-rays were 
being ordered.  Following review of the X-rays, the examiner 
stated that the cervical spine and thoracic spine conditions 
were not related to his lumbosacral strain and the 
lumbosacral spine condition was not aggravated by either 
cervical or lumbosacral spine conditions.  The examiner 
further described the thoracic spine condition as causing 
mild functional impairment.  The cervical spine condition was 
due to fusion and the thoracic spine impairment was due to 
1969 injury.  

The report of an April 2001 VA neurology examination examined 
the veteran in a wheelchair.  He was noted to have 
intermittent flexor spasms of the lower extremities that 
occurred in rhythmic fashion throughout the evaluation.  
Cranial nerves were intact and he had no evidence of optic 
disc pallor.  Increased tone was present distally greater 
than proximally in the lower extremities.  No sensory level 
was obtainable.  Subjectively he had decreased sensation to 
temperature and pinprick in the upper extremities in 
comparison to the lower extremities.  Deep tendon reflexes 
were 2+ at the right biceps and triceps, 3 at the left biceps 
and triceps, 3+ bilaterally knee jerks, 3 to 4+ bilaterally 
of ankle jerks on repetitive testing with some episodes of 
sustained clonus.  Cerebellar revealed no ataxia with finger-
nose-finger and heel shin testing in the upper extremities.  
However the lower extremities demonstrated greater left than 
right dysmetria with heel shin testing.  However this was 
difficult for him to perform due to spasticity.  Gait could 
not be tested due to spasticity.  

The assessment after discussion with the other examiner led 
to a consensus that the lumbosacral spine disability was not 
related to the thoracic and cervical spine disability.  
Regarding the etiology of his spasms, he appeared to have a 
myelopathic process.  A thoracic spine MRI reportedly showed 
atrophy of the cord at T5-T6.  Plans for additional MRI's 
were made.  The veteran appeared to be severely impaired due 
to his myelopathic process.  He did not have flare-ups or 
exacerbations.  Repeated usage of his lower extremities as 
evidenced by formal motor testing appeared to increase his 
symptomatology.  Cervical spine MRI demonstrated post op 
changes status post C5-C6 and C6-7 fusion; moderate cervical 
stenosis and generalized mild to moderate neural foraminal 
narrowing.  He had a myelopathy of unclear origin.  

A December 2001 VA hospital record recorded complaints of 
increasing pain in the thoracic and lumbar areas as well as 
diagnosed T5-6 paraplegia, neurogenic bladder and bowel and 
chronic neuropathic pain.  VA treatment records from 2002 
reflect that in May 2002, the veteran informed the individual 
treating him that several doctors had told him that he has 
Parkinson's.  He was noted to be a chronic pain patient and 
had been receiving narcotics for several years.  The 
diagnosis included continual shaking of legs in clinic, 
questionable substance abuse, paraparesis, chronic pain and 
spasms.  In August 2002 he was seen by social work with 
complaints that a private doctor had diagnosed him with 
Parkinson's.  A September 2002 VA treatment note also noted 
his history of having recently diagnosed with Parkinson's and 
diagnosed questionable Parkinson's by patient report.  Also 
diagnosed was paraparesis and chronic pain.  

An August 2002 letter from a VA physician related a history 
given of the veteran's thoracic and lumbar injuries and 
subsequent pathology, but did not provide any opinion as to 
etiology.  

Private treatment records from 2002 to 2003 reflect treatment 
for neurological problems.  A September 2002 record noted a 
complex history of spinal injuries and laminectomy surgery as 
well as an unusual history of Parkinsonism for the past three 
years on the basis of tremulousness of the legs.  Neurologic 
examination revealed tremulousness of the legs, with 
exaggerated reflexes and an intenson tremor on finger to nose 
testing.  A December 2002 MRI of the thoracic spine diagnosed 
an old grade 1- grade 2 compression of T^ and mild 
myelomalacia of thoracic cord at T6 level.  The conclusion 
was T6 compression fracture of indeterminate age.  A November 
2002 neurology follow-up revealed standing caused 
uncontrolled rapid tremulousness of the legs.  He was 
assessed with significant cord lesion at the thoracic level 
though there was no definite level of this.  This 
tremulousness was more related to hyperreflexia than to an 
involuntary movement disorder.  A January 2003 record noted 
that the veteran's symptoms of significant leg weakness, long 
track involvement and neurogenic bladder were consistent with 
reported myelomalacia of the thoracic cord at T6.  Parkinson 
type symptoms were noted to be quite apparent although he was 
viewed to not have classic Parkinsonism as his symptoms 
mostly related to the cord lesion.  Chronic lumbar sprain may 
be an aggravating factor.  
 
A February 2003 opinion from the neuroradiologist who had 
provided the June 1997 opinion stated that upon re-review of 
the claims file, nothing had been added to the file to change 
his 1997 opinion.  He continued to state that the veteran's 
preexisting injury to T5-6 and T12-L1 spine were aggravated 
by service.  He was noted to have been service connection for 
aggravation by the VA.  The neuroradiologist stated that the 
thoracic and thoracolumbar disabilities were greatly 
responsible for the development of the degenerative condition 
of the cervical spine.  He also opined that the spectrum of 
the veteran's neurological deficits stem from the aggravation 
of the thoracic and lumbar spines during service and 
secondarily from aggravation of the cervical spine by the 
thoraco lumbar spine.  

The neuroradiologist agreed with the opinions of other 
physicians that the condition of the thoracic spine caused an 
acceleration of degeneration in the cervical spine and that 
the veteran's lower extremity weakness, bladder dysphagia, 
spasms and bowel problems are likely due to thoracic cord 
atrophy/myopathic process.  He also agreed that the cervical 
spine did not aggravate the lumbosacral spine.  The 
neuroradiologist opined that the veteran likely injured his 
thoracic and lumbar spine prior to service and that he likely 
aggravated this injury while in the military.  He disagreed 
with opinions from the VA examiners, stating that they did 
not fully consider other medical opinions of record, did not 
offer rationale to support their opinions and did not 
consider the effects of Marine Corps training on the 
veteran's thoracic and lumbar spine.  The neuroradiologist's 
opinion that the veteran's thoracolumbar problems were 
worsened by service were based on the fact that the veteran 
entered service with a normal physical, developed symptoms 
while in service and was boarded out and partially service 
connected for a lumbar injury and had no intervening injury.  
He also noted that repetitive trauma to a prior injury can 
worsen it.

VA treatment records from April 2003 reflect that the veteran 
requested new medicines for Parkinson's that had been 
diagnosed by an outside physician.  He also asked for 
Lidocaine patches for back pain, which weren't available 
through VA.  Records from May 2003 reflect treatment for 
complaints of an acute exacerbation of back pain, with his 
back hurting more on the day of this visit.  He was noted to 
have no new neurologic changes and no trauma.  A September 
2003 record reflects that the veteran was seen to ask about 
documentation for Parkinson's disease.

Private neurology records from October 2003 reflect an 
assessment of status post myeloma of the thoracic cord, some 
Parkinson like residual in an individual who responds to 
medications.  A December 2004 treatment record noted the 
veteran to walk with a spastic gait, with sensation impaired 
in the lower thoracic and lumbosacral regions.  

A February 2005 letter from the veteran's private physician 
stated that based on reasonable probability, the veteran's 
neurologic problems are in fact one hundred percent 
attributed to his service related injuries.  

III. Timeliness of Appeal & Service Connection for Thoracic 
and Cervical Injuries

An appeal consists of a timely filed Notice of Disagreement 
(NOD) in writing and, after a statement of the case (SOC) has 
been furnished, a timely filed substantive appeal. 38 C.F.R. 
§ 20.200.  A substantive appeal consists of a properly 
completed VA Form 9 "Appeal to Board of Veterans Appeals," or 
a correspondence containing the necessary information. 38 
C.F.R. § 20.202.

The NOD and substantive appeal must be filed with the VA 
office from which the claimant received notice of the 
determination being appealed unless notice has been received 
that the applicable VA records have been transferred to 
another VA office. 38 C.F.R. § 20.300.

A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction (AOJ) mails the 
SOC to the appellant, or within the remainder of the 1-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later. 38 
C.F.R. § 20.302(b) (1). The date of mailing of the SOC will 
be presumed to be the same as the date of the SOC and the 
date of mailing the letter of notification of the 
determination will be presumed to be the same date of that 
letter for purposes of determining whether an appeal has been 
timely filed. Id.

An extension of the 60-day period for filing a substantive 
appeal, or the 60-day period for responding to a supplemental 
statement of the case (SSOC) when such a response is 
required, may be granted for good cause.38 C.F.R. § 20.303. A 
request for such an extension must be in writing and must be 
made prior to the expiration of the time limit for filing the 
substantive appeal or response to the SSOC. Id.

When these rules require that any written document be filed 
within a specified period of time, a response postmarked 
prior to expiration of the applicable time limit will be 
accepted as having been timely filed.  In the event that the 
postmark is not of record, the postmark date will be presumed 
to be five days prior to the date of receipt of the document 
by VA.  In calculating this 5-day period, Saturdays, Sundays, 
and legal holidays will be excluded. 38 C.F.R. § 20.305(a).

In computing the time limit for filing a written document, 
the first day of the specified period will be excluded and 
the last day included. Where the time limit would expire on a 
Saturday, Sunday, or legal holiday, the next succeeding 
workday will be included in the computation. 38 C.F.R. § 
20.305(b).

The Board additionally notes that in appropriate 
circumstances, a statutory filing period may be equitably 
tolled due to conduct of VA.  See Bailey v. West, 160 F.3d 
1360, 1365 (Fed. Cir. 1998).  Equitable relief is granted 
rarely, such as in a case where a claimant actively pursued 
judicial remedies but has filed a defective pleading or where 
a claimant has been induced or tricked by his adversary' s 
misconduct into allowing the filing deadline to pass.  Pfau 
v. West, 12 Vet. App. 515, 517 (1999), citing Irwin v. 
Department of Veterans Affairs, 498 U.S. 89 (1990).  The 
United States Court of Appeals for the Federal Circuit 
specifically held in Bailey that equitable tolling in the 
paternalistic veterans' benefits context does not require 
misconduct (such as trickery); however, Bailey does require 
the appellant to have been "misled by the conduct of his 
adversary into allowing the filing deadline to pass." Bailey, 
160 F.3d at 1365; see also (William) Smith v. West, 13 Vet. 
App. 525 (2000).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002). A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

In this case, service connection for thoracic injury with 
local atrophy of the spinal cord; fracture of T12-L1, dorsal 
kyphosis, cervical compensatory lordosis, degenerative 
lordosis, degenerative changes cervical spine, fusion of L5-
C6 and C7, left leg sciatica and neurogenic bladder was 
denied in a November 1998 rating.  A November 7, 1998, letter 
notified the appellant of this denial.  The veteran did not 
file a Notice of Disagreement (NOD) with this denial.  
However, prior to the appellate deadline, the RO issued the 
veteran a SSOC dated in July 1999, which accepted this issue 
on appeal.  This SSOC advised the veteran of the following: 
"A response at this time is optional.  If we receive no 
additional information from you within 60 days, we will 
return your records to the Board of Veterans Appeals for 
review of the issues on appeal."  The veteran did not submit 
any appellate documents prior to expiration of the appellate 
period in November 1999.  Thereafter, the issue was included 
on an October 2000 SSOC, and testimony was taken on this 
issue in a March 2001 RO hearing.  It wasn't until April 
2002, that a SSOC advised him that the issue had been 
erroneously included in the July 1999 and October 2000 SSOCs.  

The Board finds that the RO's SSOC of July 1999 was 
misleading to the extent that it advised the veteran that he 
did not need to provide a response to the SSOC, and that if 
he did not submit additional information within 60 days, the 
matter would automatically be forwarded for Board review.  
Thus the Board finds his argument plausible that he relied on 
this erroneous information to his detriment.  For this 
reason, the Board finds a basis to toll the filing criteria 
applicable to this case, and accepts that this issue of 
entitlement service connection for thoracic injury with local 
atrophy of the spinal cord; fracture of T12-L1, dorsal 
kyphosis, cervical compensatory lordosis, degenerative 
lordosis, degenerative changes cervical spine, fusion of L5-
C6 and C7, left leg sciatica and neurogenic bladder is before 
it from the November 1998 decision.  See Bailey, supra.

Having assumed jurisdiction of the appeal from the November 
1998 denial of the issue of entitlement service connection 
for thoracic injury with local atrophy of the spinal cord; 
fracture of T12-L1, dorsal kyphosis, cervical compensatory 
lordosis, degenerative lordosis, degenerative changes 
cervical spine, fusion of L5-C6 and C7, left leg sciatica and 
neurogenic bladder, the Board now turns to consider whether 
service connection is warranted.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim. 38 C.F.R. § 3.303(b) (2004).  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2004).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including arthritis, 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

A veteran is presumed to be in sound condition at the time of 
enlistment except as to conditions noted at the time of 
examination, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service. 38 U.S.C.A. § 1111 (West 2002).

The plain language of this statute provides that the 
presumption of soundness is rebutted only if clear and 
unmistakable evidence establishes both that (1) the condition 
existed prior to service and (2) the condition was not 
aggravated by service. A claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches. VAOGCPREC 3-2003 (July 16, 2003); 
see generally Cotant v. Principi, 17 Vet. App. 116, 124 
(2003) (Court raised the question of the proper 
interpretation of sections 1111 and 1153 and the validity of 
the pertinent part of 38 C.F.R. § 3.304(b) under that 
interpretation).

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease. 38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2003).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service. 38 C.F.R. § 
3.306(b) (2004).

The requirement of an increase in disability in 38 C.F.R. § 
3.306 applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C.A. § 1153 and does 
not apply to determinations concerning the presumption of 
sound condition under 38 U.S.C.A. § 1111. VAOGCPREC 3-2003 
(July 16, 2003); see generally Jordan v. Principi, 17 Vet. 
App. 261, 266 (2003) (Court cited the VA General Counsel's 
opinion that 38 C.F.R. § 3.304(b) was invalid because it 
conflicted with 38 U.S.C.A. § 1111 insofar it did not require 
clear and unmistakable evidence to establish the preexisting 
condition was not aggravated by such service).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary. When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this case, the evidence reflects that the veteran 
fractured vertebrae in his thoracic spine prior to service in 
1969.  A preservice March 1974 orthopedic evaluation is noted 
to have shown the history of an accident in October 1969 in 
which he sustained compression fractures of D-6 through D-8.  
The service medical records revealed evidence of preexisting 
compression fractures of T-12 through L-1.  He was found 
disabled by a July 1975 Medical Board that diagnosed chronic 
lumbosacral strain secondary to old healed wedge compression 
fractures of T-12 and L-1.  Service connection is currently 
in effect for lumbosacral strain based on the findings from 
the service medical records. 

The question remains as to whether service connection for any 
other spinal disability is warranted, aside from lumbosacral 
strain, based on aggravation of the preexisting thoracic 
injury.  

The evidence primarily in support of finding aggravation of 
the preexisting thoracic injury consists of the opinions 
drafted in June 1997 and in February 2003 by a 
neuroradiologist who had reviewed evidence in the veteran's 
claims file.  Essentially this opinion stated that the 
veteran's preexisting thoracic spine injury had been 
aggravated by service.  This aggravated thoracic spine injury 
in turn resulted in a degenerative condition of the cervical 
spine to be aggravated.  The cervical spine and thoracic 
spine conditions likely caused the veteran's various 
neurological problems including lower extremity weakness, 
bladder dysphagia, spasms and bowel problems.  

Other evidence in favor of a grant includes the January 2003 
private neurology note suggesting that the veteran's 
neurological symptoms relate mostly to a thoracic spinal cord 
lesion, but that chronic lumbar sprain may be an aggravating 
factor.  Also favorable is the February 2005 doctor's letter 
stating that the veteran's neurological problems are one 
hundred percent attributable to the veteran's service related 
injuries.  

Evidence against finding aggravation of the of the 
preexisting thoracic injury consists of the opinions from the 
team of VA examiners from the VA orthopedic and neurological 
examinations who conferred with each other, examined the 
veteran and reviewed his claims file prior to forming an 
opinion that the veteran's preexisting thoracic spine injury 
and the cervical spine condition were not related in any way 
to the veteran's service connected lumbar spine condition, 
nor were they aggravated by this service connected condition.  
However the Board notes that the examiners failed to address 
whether the preexisting thoracic spine disability itself 
underwent an increase in disability during service.

Based upon review of the evidence and with application of 
reasonable doubt, the Board finds that service connection for 
thoracic injury with local atrophy of the spinal cord; 
fracture of T12-L1, dorsal kyphosis, cervical compensatory 
lordosis, degenerative lordosis, degenerative changes 
cervical spine, fusion of L5-C6 and C7 is warranted based on 
aggravation.  Specifically, the Board accepts the opinions 
drafted in June 1997 and in February 2003 by a 
neuroradiologist who had reviewed evidence in the veteran's 
claims file and essentially stated that the veteran's 
thoracic pathology, subsequent cervical pathology and 
neurological manifestations were due to aggravation by 
service of a preexisting condition.  Furthermore, this 
opinion is supported by the January 2003 opinions from a 
private neurologist that the chronic lumbar sprain may be an 
aggravating factor and the February 2005 opinions from a 
private medical doctor essentially stating the veteran's 
neurological manifestations from the thoracic spine 
disability should be service connected.  The Board notes that 
there has not been any clear and unmistakable evidence 
submitted to rebut the presumption that the veteran's 
thoracic spinal injury underwent an increase in severity 
during service.  See 38 C.F.R. § 3.306.  

In sum, the Board finds that service connection is granted 
for thoracic injury with local atrophy of the spinal cord; 
fracture of T12-L1, dorsal kyphosis, cervical compensatory 
lordosis, degenerative lordosis, degenerative changes 
cervical spine, fusion of L5-C6 and C7.

The Board considered the appellant's claim with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100 et. seq. (West 2002).  Given the favorable outcome as 
noted above, no conceivable prejudice to the appellant could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  


ORDER

The appeal of the issue of entitlement to service connection 
for thoracic injury with local atrophy of the spinal cord; 
fracture of T12-L1, dorsal kyphosis, cervical compensatory 
lordosis, degenerative lordosis, degenerative changes 
cervical spine, fusion of L5-C6 and C7 is properly before the 
Board.

Entitlement to service connection for thoracic injury with 
local atrophy of the spinal cord; fracture of T12-L1, dorsal 
kyphosis, cervical compensatory lordosis, degenerative 
lordosis, degenerative changes cervical spine, fusion of L5-
C6 and C7 is granted.


REMAND

As noted above, the claim for entitlement to service 
connection for thoracic injury with local atrophy of the 
spinal cord; fracture of T12-L1, dorsal kyphosis, cervical 
compensatory lordosis, degenerative lordosis, degenerative 
changes cervical spine, fusion of L5-C6 and C7 was granted by 
the Board.  The Board notes that this issue is intertwined 
with the increased rating issue for lumbosacral strain 
currently on appeal.

The evidence reflects the veteran to have neurological 
manifestations said to include as follows:  including lower 
extremity weakness, bladder dysphagia, spasm, and bowel 
problems.  These manifestations have been said to be 
attributable to the service connected thoracic and cervical 
spine pathology.  However, there is additional evidence 
suggesting that some, if not all of the veteran's 
neurological pathology may be due to a disease process such 
as Parkinson's disease.  

Furthermore the most recent VA examination to ascertain the 
severity of the veteran's lumbar spine disability was 
conducted in April 2001.  The Board notes that the Schedule 
for Rating Disabilities used to evaluate diseases and 
injuries of the spine were amended in September 2002 and 
September 2003.  38 C.F.R. § 4.71a, Diagnostic Codes 5285, 
5286, 5287, 5288, 5289, 5290, 5291, 5292, 5293, 5294, 5295) 
(2002); (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243, 
effective Sept. 26, 2003.  Another examination is warranted 
to ascertain the current level of disability in light of 
these changes, as well as to determine the extent of 
neurological disability attributable to the service connected 
spine disability.   

To ensure full compliance with VA's duty to assist, the case 
is REMANDED for the following:

1.  Ask the veteran to submit any 
additional evidence or argument 
pertaining to his claim that he has in 
his possession.  Any records obtained 
should be associated with the claims 
folder.

2.  After the completion of the above, 
schedule the veteran for VA orthopedic 
and neurologic examinations to determine 
the severity of the veteran's spinal 
disorder(s), to include the nature, 
etiology and severity of all neurological 
manifestations of the service connected 
spine disorder.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination, and the 
examination report must be annotated in 
this regard.  After a review of the 
claims file, it is requested that the 
examiners provide explicit responses to 
the following:

(a)  Specifically, the examiners must 
first provide an opinion as to the nature 
and etiology of all neurological 
manifestations found, to include 
extremity involvement, bladder and bowel 
involvement and ascertain whether any or 
all neurological findings are related to 
the veteran's service connected spine 
disability.  The discussion should 
address the causes of the neurological 
manifestations to include whether it is 
at least as likely as not that any 
manifestations shown are related to a 
service connected spine disorder.  The 
opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.

(b) The examiner should address the 
severity of the veteran's service 
connected spine disorder by recording if 
possible, the range of motion in the 
veteran's low back observed on clinical 
evaluation and should assess whether the 
low back exhibits any disability to 
include limitation of motion, pain, or 
instability.  In addition, the examiners 
should determine whether the veteran's 
low back disability is manifested by 
weakened movement, excess fatigability, 
or incoordination.  These determinations 
should, if feasible, be expressed in 
terms of the degree of functional loss, 
if any, resulting from pain on 
undertaking motion, and the degree, if 
any, of weakened movement, excess 
fatigability, or incoordination, as 
contemplated by 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2004).  If it is not possible to 
undertake such testing, the examiner 
should so state and describe the reason 
for any inability to undergo such 
testing, to include whether the spinal 
condition itself prevents such testing 
from taking place.  The examiner should 
provide reasons and bases based on 
medical judgment and facts for this 
opinion.

(c) The examiner should address the 
severity of intervertebral disc syndrome 
that has been found to be service 
connected, and determine whether it is 
consistent with findings that are severe, 
recurring attacks with intermittent 
relief; or, pronounced with persistent 
symptoms compatible with sciatic 
neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings 
appropriate to the site of any identified 
diseased disc, with little intermittent 
relief.  In doing so, the examiner must 
identify the specific neurological tests 
conducted in making this determination.

(d) The examiner should report whether 
the service-connected spinal disability 
results in neuritis, neuralgia, or 
partial or complete paralysis of any 
nerve that has been shown to be affected 
by this disability.  The examiner should 
describe the severity of such 
symptomatology, as well as the area and 
function affected.  The examiners should 
also identify whether or not the veteran 
reported any incapacitating episodes 
associated with his back pain, and if so, 
the duration of such episodes.  An 
incapacitating episode is a period of 
acute signs and symptoms that requires 
bed rest prescribed by a physician and 
treatment by a physician.  The examiner 
should provide reasons and bases based on 
medical judgment and facts for this 
opinion.

3. Thereafter, the VBA AMC should 
readjudicate the veteran's claim, taking 
into consideration the old and new 
criteria governing spine disorders.  If 
the benefit sought on appeal remains 
denied, the veteran should be provided a 
supplemental statement of the case.  It 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations. 
An appropriate period of time should be 
allowed for response.  Then, if otherwise 
in order, the case should be returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


